297 S.W.3d 918 (2009)
Jimmy Howard POWELL, Appellant,
v.
Lillie Ann POWELL, Respondent.
No. ED 92401.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 16, 2009.
Application for Transfer Denied December 22, 2009.
Susan K. Roach, Melissa A. Featherston, Clayton, MO, for Appellant.
Greg L. Roberts, Daniel P. Farroll, Chesterfield, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Jimmy Howard Powell ("Husband") appeals the judgment dissolving his marriage to Lillie Ann Powell ("Wife"). We find no abuse of discretion by the trial court. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).